Opinion issued December 22, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–00939–CV
____________

IN RE PORT TERMINAL RAILROAD ASSOCIATION, Relator




Original Proceeding on Petition for Writ of Mandamus




CORRECTED MEMORANDUM OPINIONRelator Port Terminal Railroad Association has filed a petition for a writ of
mandamus complaining of Judge Christopher’s September 7, 2005 order denying
relator’s motion to quash the deposition of relator’s general manager, Marvin Wells.



 
          We deny both the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.